DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This communication is a first office action on the merits (non-final rejection), in response to the filing of the application on 11/20/2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4.	Claims 1,2,5-13,15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign document (CN102684040A) in view of Foreign document (CN203826643U) (English translation has been provided for both documents).	
	Regarding claim 1, Foreign document (CN102684040A) discloses an intelligent power connecting method (see Figs 1-14), characterized by comprising two connecting units to be connected and on-off units (14); 
the connecting units comprising conductor parts (12), insulation parts (11) and, and electrical connection of the two connecting units comprising:
	step 1: making the insulation parts of the two connecting parts in contact to isolate the conductor parts, the delay units and the trigger units from the external environment and trigger the trigger units (see Figs 1-14; step 1 in page 1/5, in summary of the invention and in page 2/5 detailed description of the preferred embodiments; claim 1); and
	step 2: triggering the on-off units to be on state by the trigger units, and making the conductor parts of the two connecting units on state by the on-off units (see Figs 1-14;  step 2,3 in page 1/5, in summary of the invention and in page 2/5 detailed description of the preferred embodiments; claim 1-2,4); alternatively, triggering delay function of the delay units by the trigger units, controlling the on-off states to be on state after end of the delay of the delay units, and making the conductor parts of the two connecting units on state or triggering power-on logic relation by the on-off units (since the claim limitation is on the “alternative” therefore it is not required);

	However, Foreign document (CN203826643U) is an analogous art pertinent to the problem to be solved in this application in which discloses a safety socket (see Fig 1) and further discloses discloses trigger units (21); the on-off units (23) being electrically connected with the trigger units (21); and delay units (22) being capable of being connected in series between the on-off units (23) and the trigger units (21) (see Fig 1, see spec pages 1/2-2/2; in addition, it has been held that the recitation that an element is “capable of” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) with the teaching of Foreign document (CN203826643U) by including trigger units; the on-off units being electrically connected with the trigger units; and delay units being capable of being connected in series between the on-off units and the trigger units in order to provide protection and potential safety hazards caused by installation and maintenance are solved (Foreign document (CN203826643U) abstract).
	Regarding claim 2, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent power connecting method of claim 1, 

	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) with the teaching of Foreign document (CN203826643U) by including characterized in that the trigger unit is a pressure controlled element, a magnetically controlled element or an optically controlled element, and the trigger unit outputs an electrical signal in order to provide protection and potential safety hazards caused by installation and maintenance are solved (Foreign document (CN203826643U) abstract).
	Regarding claim 5, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent power connecting method of claim 1, characterized in that the connecting units comprise at least two parallel conductor parts (12), and the insulation parts (11) of the two connecting units are in contact in a plug-in mode or a non-plug-in mode to form multiple insulation structures that are mutually isolated and matched with the conductor parts (See Figs 1-14 in Foreign document (CN102684040A)).
	Regarding claim 6, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent power connecting method of claim 5, characterized in that the on-off units (14) control the conductor parts (12) in one-to-one independent control mode or one-to-many uniform control mode (see Figs 1-14 and 
	Regarding claim 7, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent power connecting method of claim 5, 
Foreign document (CN203826643U) further discloses characterized in that the delay units (22) control the on-off units (14) in one-to-one independent control mode or one-to-many uniform control mode (see Foreign document (CN203826643U) Fig 1; last paragraph page 1/2, paragraphs 1-3, page 2/2).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) with the teaching of Foreign document (CN203826643U) by including characterized in that the delay units control the on-off units in one-to-one independent control mode or one-to-many uniform control mode in order to provide protection and potential safety hazards caused by installation and maintenance are solved (Foreign document (CN203826643U) abstract).
	Regarding claim 8, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent power connecting method of claim 5, 
Foreign document (CN203826643U) further discloses characterized in that the trigger units (21) trigger the delay units (22) in one-to-one independent trigger mode, one-to-many uniform trigger mode, many-to-one series trigger mode, many-to-one 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) with the teaching of Foreign document (CN203826643U) by including characterized in that the trigger units trigger the delay units in one-to-one independent trigger mode, one-to-many uniform trigger mode, many-to-one series trigger mode, many-to-one parallel trigger mode and many-to-one series-parallel trigger mode in order to provide protection and potential safety hazards caused by installation and maintenance are solved (Foreign document (CN203826643U) abstract).
	Regarding claim 9, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses an intelligent connector (see Figs 1-14), characterized by comprising a contact part (12), an insulation part (11); the contact part (12) and the trigger unit being arranged in the insulation part (11); a circuit logic (14) connected with the trigger unit to electrify the contact part; and the insulation part (11) being configured to isolate the charged contact part and the trigger unit from the external environment (see Figs 1-14; step 1 in page 1/5, in summary of the invention and in page 2/5 detailed description of the preferred embodiments; claim 1).
	Foreign document (CN102684040A) does not clearly discloses trigger units;
	However, Foreign document (CN203826643U) is an analogous art pertinent to the problem to be solved in this application in which discloses a safety socket (see Fig 1) and further discloses discloses trigger units (21); the on-off units (23) being electrically connected with the trigger units (21); and delay units (22) being capable of 
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) with the teaching of Foreign document (CN203826643U) by including trigger units in order to provide protection and potential safety hazards caused by installation and maintenance are solved (Foreign document (CN203826643U) abstract).
	Regarding claim 10, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent connector of claim 9, 
Foreign document (CN203826643U) further discloses characterized in that the trigger unit (21) is electrically connected with an on-off unit (23), 
an input end of the on-off unit (23) is electrically connected with a conductor part (12), an output end thereof is electrical connected to the contact part (12), and a delay unit (22) is capable of being connected in series between the on-off unit (23) and the trigger unit (21); and the trigger unit (21) is configured to directly or indirectly trigger the on-off unit (23) through the delay unit (22) to control the power on-off logic relationship between the conductor part (12) and the contact part (see Fig 1, see spec pages 1/2-2/2; in addition, it has been held that the recitation that an element is “capable of” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).
capable of being connected in series between the on-off unit and the trigger unit; and the trigger unit is configured to directly or indirectly trigger the on-off unit through the delay unit to control the power on-off logic relationship between the conductor part and the contact part in order to provide protection and potential safety hazards caused by installation and maintenance are solved (Foreign document (CN203826643U) abstract).
	Regarding claim 11, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent connector of claim 10,
Foreign document (CN102684040A) further discloses characterized in that the insulation part comprises a front insulation part and a rear insulation part in sealing fit, a receiving cavity is arranged in the front insulation part or the rear insulation part, the receiving cavity is configured to receive the on-off unit and the delay unit, and the trigger unit is arranged at a connecting end of the insulation part (see Insulation Unit: Isolation Conductor and Contact Unit, and Function for Isolation of Liquid, Figs 1-14;  step 2 in page 1/5, in summary of the invention and in page 2/5 detailed description of the preferred embodiments discloses the first insulation unit is connected to the first insulation unit 11 or the second insulation unit 21 during connection; claim 1-2,4).

Regarding claim 13, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent connector of claim 10, 
Foreign document (CN203826643U) further discloses characterized in that the delay units (22) control the on-off units (14) in one-to-one independent control mode or one-to-many uniform control mode (see Foreign document (CN203826643U) Fig 1; last paragraph page 1/2, paragraphs 1-3, page 2/2).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) with the teaching of Foreign document (CN203826643U) by including characterized in that the delay units control the on-off units in one-to-one independent control mode or one-to-many uniform control mode in order to provide protection and potential safety hazards caused by installation and maintenance are solved (Foreign document (CN203826643U) abstract).
Regarding claim 15, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent connector of claim 10, 
Foreign document (CN203826643U) further discloses characterized in that the trigger units (21) trigger the delay units (22) in one-to-one independent trigger mode, 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) with the teaching of Foreign document (CN203826643U) by including characterized in that the trigger units trigger the delay units in one-to-one independent trigger mode, one-to-many uniform trigger mode, many-to-one series trigger mode, many-to-one parallel trigger mode and many-to-one series-parallel trigger mode in order to provide protection and potential safety hazards caused by installation and maintenance are solved (Foreign document (CN203826643U) abstract).
Regarding claim 16, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent connector of claim 15, 
Foreign document (CN203826643U) further discloses characterized in that at least two trigger units (21) are electrically connected with each other in series or in series-parallel to trigger the delay units (22) (see Foreign document (CN203826643U) Fig 1; last paragraph page 1/2, paragraphs 1-3, page 2/2).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) with the teaching of Foreign document (CN203826643U) by including characterized in that at least two trigger units are electrically connected with each other in series or in series-parallel to trigger the delay units in order to provide protection and 
Regarding claim 17, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent connector of claim 16, 
Foreign document (CN203826643U) further discloses characterized in that the trigger unit (21) is a pressure controlled element, a magnetically controlled element or an optically controlled element, and the trigger unit outputs an electrical signal (see Fig 1; last paragraph page 1/2, paragraphs 1-3, page 2/2).
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) with the teaching of Foreign document (CN203826643U) by including characterized in that the trigger unit is a pressure controlled element, a magnetically controlled element or an optically controlled element, and the trigger unit outputs an electrical signal in order to provide protection and potential safety hazards caused by installation and maintenance are solved (Foreign document (CN203826643U) abstract).
	Regarding claim 18, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent connector of claim 9, characterized in that the intelligent connector is a connecting socket or connecting plug, the insulation parts of the connecting socket and the connecting plug are in contact in a plug-in mode or a non-plugin mode to form multiple insulation structures that are mutually isolated and matched with the conductor parts (12) (See Figs 1-14, particularly Fig 3-4 in Foreign document (CN102684040A) and pages 2/5-3/5).

the connecting plug comprises a second conductor part and a second insulation part (21); and 
the connecting plug also comprises a second on-off unit (14), a second contact part, a second delay unit and a second trigger unit, the second contact part  is electrically connected with the second conductor part  through the second on-off unit, and the second trigger unit  is electrically connected with the second on-off unit through the second delay unit (see Figs 1-14; pages 4/5-5/5).
5.	Claims 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign document (CN102684040A) in view of Foreign document (CN203826643U) in further view of Stolt et al US PG-Pub (US 2004/0240141 A1) (English translation has been provided for both foreign documents).	
	Regarding claims 3 and 14, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) discloses the intelligent power connecting method of claim 1 and the intelligent connector of claim 13, respectively;

	Stolt et al is an analogous art pertinent to the problem to be solved in this application in which discloses an electronic fuel selection switch system (see Figs 1A-11B) and further discloses characterized in that the delay unit is an MCU timer, an LC circuit or an RC circuit (see Figs 1A-2B; par. [0027], [0032]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document (CN102684040A) in view of Foreign document (CN203826643U) with the teaching of Stolt et al by including characterized in that the delay unit is an MCU timer, an LC circuit or an RC circuit in order to provide a delay to the control signals that cause the closing or opening of the first and second switching devices after a change in the input signals to the first and second delay elements is sensed (Stolt et al, par. [0006]).
	Regarding claim 4, Foreign document (CN102684040A) in view of Foreign document (CN203826643U) and in further view of Stolt et al discloses the intelligent power connecting method of claim 3, 
Foreign document (CN203826643U) further discloses characterized in that at least two trigger units (21) are electrically connected with each other in series or in series-parallel to trigger the delay units (22) (see Foreign document (CN203826643U) Fig 1; last paragraph page 1/2, paragraphs 1-3, page 2/2).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Foreign document 
Examiner Note
6. 	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALFONSO PEREZ BORROTO/           Primary Examiner, Art Unit 2836